DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pensala et al. (US 2011/0279201; “Pensala”; reference of record) in view of Rinaldi et al. (US 2018/0287047; “Rinaldi”).
Regarding claim 1, Pensala teaches a MEMS resonator (Figure 1f) comprising:
a resonator beam (three square plates forming left side of structure in figure 1f) having a length and a width, the length being an integer multiple of the width, the integer multiple being at least two (The square plates each have a length and width of L. See figure 1a. Connecting three together in a linear configuration provides a resonator beam having a width of L and a length of 3L. See figure 1f.);
wherein the resonator is configured to resonate at a frequency upon application of an input signal (This is an inherent property of a MEMS resonator).
Pensala fails to expressly teach the frequency being greater than 167 MHz.
However, it is well-known to those of ordinary skill in the art to operate resonators at frequencies greater than 167MHz. For example, see para. [0006] of Pensala (above 300 MHz) and para. [0044] of Rinaldi (up to 100 GHz).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operate the resonator of Pensala at a frequency greater than 167 MHz because such a modification would have been exercising a well-known operating frequency for a MEMS resonator.
Regarding claim 8, Pensala teaches wherein the resonator beam is a first resonator beam; and wherein the resonator further comprises: a second resonator beam mechanically-coupled to the first resonator beam; a third resonator beam mechanically-coupled to the second resonator beam; and a fourth resonator beam mechanically-coupled to the first and third resonator beams, wherein the first, second, third, and fourth resonator beams are arranged in a rectangular or square shape (See square shape from 4 resonator beams in figure 1f.).
Regarding claim 10, Pensala teaches wherein the width of the resonator beam is equal to v/(f√2), wherein f is equal to the frequency and v is equal to the acoustic velocity of an elastic shear wave travelling through a body of the resonator (This mathematical definition of the resonator width is due to the aspect ratio of the beam resonator being an integer greater than 1. Because the aspect ratio of Pensala is greater than 1 in figure 1f, the resonator width will be defined by this mathematical definition.).
Regarding claim 11, Pensala teaches wherein the resonator beam comprises resonant units (See distinct resonance plates in figure 1f); wherein each resonant unit has a length and a width each equal to the width of the resonator beam; and wherein each resonant unit configured to resonate in a Lamé mode (para. [0045]) at the frequency upon application of the input signal.
As for claim 16, Pensala teaches a MEMS resonator (1f), comprising:
a first resonator beam (three square plates forming left side of structure in figure 1f) having a length and a width, the length being an integer multiple of the width, the integer multiple being at least two (The square plates each have a length and width of L. See figure 1a. Connecting three together in a linear configuration provides a resonator beam having a width of L and a length of 3L. See figure 1f.); and
first electrically-coupled electrodes periodically-spaced about one of a first side and second side of the first resonator beam (see electrodes in figures 3a and 3b);
wherein the first resonator beam comprises first resonant units (See distinct resonance plates in figure 1f), each having a length and width, 
wherein each of the first electrically-coupled electrodes have a length less than or equal to the width of the first resonating beam (See dimension of electrodes with respect to the length of the square plate in figure 3a);
wherein the resonator is configured to resonate at a frequency upon application of an input signal (This is an inherent property of a MEMS resonator); and
wherein each of the first resonant units is configured to resonate in a Lamé mode (para. [0045]) at the frequency upon application of the input signal to the resonator (This is an inherent property of a MEMS resonator).
Pensala fails to expressly teach the frequency being greater than 167 MHz.
However, it is well-known to those of ordinary skill in the art to operate resonators at frequencies greater than 167MHz. For example, see para. [0006] of Pensala (above 300 MHz) and para. [0044] of Rinaldi (up to 100 GHz).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operate the resonator of Pensala at a frequency greater than 167 MHz because such a modification would have been exercising a well-known operating frequency for a MEMS resonator.

Claims 1, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaajakari (US 2018/0175825; reference of record) in view of Rinaldi.
Regarding claim 1, Kaajakari teaches a MEMS resonator (Figure 5A), comprising:
a resonator beam (100B) having a length (L1) and a width (W1), the length (L1) being an integer multiple (6) of the width (W1), the integer multiple being at least two (Length of L1 is 6 times that of W1. Para. [0048]);
wherein the resonator (100B) is configured to resonate at a frequency upon application of an input signal (This is an inherent property of a MEMS resonator).
Kaajakari fails to expressly teach the frequency being greater than 167 MHz.
However, it is well-known to those of ordinary skill in the art to operate resonators at frequencies greater than 167MHz. For example, see para. [0044] of Rinaldi (up to 100 GHz).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operate the resonator of Kaajakari at a frequency greater than 167 MHz because such a modification would have been exercising a well-known operating frequency for a MEMS resonator.
As for claim 8, Kaajakari teaches wherein the resonator beam is a first resonator beam; and wherein the resonator further comprises: a second resonator beam mechanically-coupled to the first resonator beam; a third resonator beam mechanically-coupled to the second resonator beam; and a fourth resonator beam mechanically-coupled to the first and third resonator beams; wherein the first, second, third, and fourth resonator beams are arranged in a rectangular or square shape (See four connected beams 100A-100D formed in a rectangular shape in figure 5B).
As for claim 10, Kaajakari teaches wherein the width of the resonator beam is equal to v/(f√2), wherein f is equal to the frequency and v is equal to the acoustic velocity of an elastic shear wave travelling through a body of the resonator (This mathematical definition of the resonator width is due to the aspect ratio of the beam resonator being an integer greater than 1. Because the aspect ratio of Pensala is greater than 1 in figure 1f, the resonator width will be defined by this mathematical definition.).


Allowable Subject Matter
Claims 2-5, 9, 12-15, and 22 are allowed.
Claims 6, 7, 17, 18, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art references of record, Pensala and Kaajakari, fail to teach:
“wherein a length of the periodic space between adjacent electrodes is equal to about the width of the resonating beam.”, as set forth in claim 2;
“wherein: a length of the periodic space between adjacent first electrodes is equal to about the width of the first resonating beam; a length of the periodic space between adjacent second electrodes is equal to about the width of the second resonating beam; or the length of the periodic space between adjacent first electrodes is equal to about the width of the first resonating beam, and the length of the periodic space between adjacent second electrodes is equal to about the width of the second resonating beam”, as set forth in claims 6 and 17; and
“a capacitive gap between at least a portion of the electrically-coupled electrodes and the resonator beam; wherein: at least one of the capacitive gaps is smaller than 400 nanometers”, as set forth in claim 21.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        June 10, 2022